DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final submitted 22 February 2021.  Claims 1-13 are pending.

Claim Objections
Claim 1 line 22 (as presently amended) is objected to because of the following informalities: a typographical error is created at line 20 reciting “stimulation at a a precise depth". The second recitation of “a” is considered the error and should be deleted. Appropriate correction is required.  This objection is maintained from the previous Office action.

Response to Arguments
In view of Applicant’s amendments to the claims, the pre-AIA  35 U.S.C. 102(e) as being anticipated by Goetz et al. (US Patent no. 7,848,802) and the 35 U.S.C. 103 as being unpatentable over Erickson et al. (US Publication no. 2004/0098074), in view of Martens et al. (US Publication no. 2010/0030298) and Goetz et al. (US Publication no. 2006/0259099) have been withdrawn.
It is noted that the response lacks Arguments forming a rebuttal of the prima fascia rejection.  Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leigh et al. (US Publication no. 2007/0150039) in view of Sieracki et al. (US Patent no. 7,146,219).
In regard to claims 1 and 10, Leigh et al. describe a conformable electrode pad for a stimulation medical device providing a supporting structure configured to be attached to the animal; providing an electrode supporting structure with the shape of a malleable deformable structure with two surfaces separated by a distance, capable of holding electrodes on both surfaces (e.g., figure 4 depicting a conformal pad comprised of flexible base substrate 406 (considered the support structure) with two surfaces bearing electrodes 408 separated by the distance formed by aperture 410, para 50-52; 
Leigh et al. is considered to substantially describe the invention as claimed, however does not teach the aspects that the electrical stimulation locus transitions from either a single electrode or a combination of electrodes to either a different electrode or combination of electrodes in a pre-determined pattern.  Sieracki et al., in a similar field of endeavor for managing therapeutic neurostimulation signals to a target neural tissue (col 3 line 63 – col 4 line 3).  Sieracki et al. manages neurostimulation by creating one or more programs for delivery, wherein the programs specify specific combinations of electrodes selectively turned on and/or off during delivery of the program (col 4 lines 35-49, col 6 lines 1-4 and 9-14).  Stimulation delivery involves the transition of the stimulation field from one electrode or electrode combination to another electrode or electrode combination in either a predetermined (i.e., from a list) or randomized manner (col 9 lines 5-20).   In view of the disclosure of Sieracki et al., it is considered that the step for transitioning stimulation from either a single electrode or a combination of electrodes to either a different electrode or combination of electrodes in a pre-determined pattern is a technique known in the art.  Modification of Leigh et al. to shift stimulation between different electrodes or combinations of electrodes is considered to have been obvious to one of ordinary skill in the art at the time the invention was filed since the modification is considered to comprise the application of a known technique to a known device to yield predictable results. 

In regard to claims 3-9, 12, and 13, Sieracki et al. provides for the generation of any number of dynamically created sequences of electrode combinations useful for creating the stimulation field (col 4 lines 35-49, col 6 lines 1-4 and 9-14, col 9 lines 5-2).

Double Patenting
In view of Applicant’s amendments that have sufficiently altered the scope of the invention, the stator double patenting rejection set forth in the previous Office action has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 April 2021